Opinion filed May 16, 2019




                                      In The


        Eleventh Court of Appeals
                                   __________

                              No. 11-19-00046-CV
                                  __________

   BURGERS & FRIES, INC. AND RICK DAFFRON, Appellants
                                         V.
        FIRST DATA GLOBAL LEASING ET AL., Appellees


                    On Appeal from the County Court at Law
                            Taylor County, Texas
                         Trial Court Cause No. 23411


                     MEMORANDUM OPINION
      Appellants, Burgers & Fries, Inc. and Rick Daffron, filed a notice of appeal
on February 6, 2019, from a September 2018 order in which the trial court dismissed
Appellants’ claims against First Data Global Leasing, First Data Merchant Services
LLC, and First Data Corporation (collectively, First Data).          We previously
abated this appeal pursuant to TEX. R. APP. P. 27.2 to permit the trial court to enter
a final order or judgment over which this court has jurisdiction. We noted in the
March 7, 2019 abatement order that, in addition to First Data, Appellants had also
sued CP-TOPS, LLC (who had already been nonsuited when this appeal was filed),
David Scott, and Lease Finance Group, LLC. We pointed out that the documents on
file in this court at that time did not reflect that Appellants’ claims against Scott and
Lease Finance had been disposed of or severed. We informed the parties that, if a
final, appealable order or judgment was not entered by May 6, 2019, this court might
dismiss the appeal. See TEX. R. APP. P. 42.3. Because a final, appealable order has
not yet been entered, we dismiss this appeal.
      After this appeal was abated, the trial court severed Appellants’ claim against
Scott. Thereafter, on May 6, 2019, Appellants filed a motion for nonsuit in the trial
court. In the motion, Appellants asked for a nonsuit of their cause of action against
“First Data Global Leasing, LLC” and prayed that their “cause of action be dismissed
without prejudice only against the Defendant, First Data Global Leasing.” On
May 7, 2019, the trial court granted Appellants’ motion for nonsuit and dismissed
Appellants’ “claims against First Data Global Leasing LLC” without prejudice.
      It appears that Appellants may have inadvertently nonsuited “First Data
Global Leasing, LLC” instead of “Lease Finance Group, LLC.” Appellants’ claims
against Lease Finance Group, LLC have not yet been disposed of and remain
pending below. Thus, Appellants have not yet obtained a final, appealable order.
      Unless specifically authorized by statute, appeals may be taken only from
final judgments. Tex. A & M Univ. Sys. v. Koseoglu, 233 S.W.3d 835, 840–41 (Tex.
2007); Lehmann v. Har–Con Corp., 39 S.W.3d 191, 195 (Tex. 2001). We determine
whether a judgment is a final, appealable judgment based on the language in the
judgment and the record of the case. Lehmann, 39 S.W.3d at 195. A judgment is
final and appealable if it disposes of all parties and all claims in the case. Id. Because
all parties and all claims have not been disposed of and because Appellants have not


                                            2
obtained a final, appealable judgment as directed by this court in the abatement
order, we now reinstate the appeal and dismiss it for want of jurisdiction.
        This appeal is dismissed for want of jurisdiction.


                                                                   PER CURIAM


May 16, 2019
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1

Willson, J., not participating.




        1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.

                                                      3